Citation Nr: 1441491	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-18 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was certified to the Board by the Los Angeles, California RO.  

Although a subsequent November 2010 rating decision was issued that addressed entitlement to service connection for bilateral hearing loss and whether clear and unmistakable error had been made in the January 2010 rating decision, the June 2010 communication from the Veteran that caused the RO to review for clear and unmistakable error, in which the Veteran indicated that he strongly disagreed with the decision regarding hearing loss and requested that the case be re-opened and handled by his local RO, is best understood as a notice of disagreement with the January 2010 rating decision.  See 38 C.F.R. § 20.201 (2013). 

The Veteran testified at a September 2012 Travel Board hearing before the undersigned; a transcript of the hearing is associated with the claims file.

The Veteran's Virtual VA file contains additional pertinent evidence, including VA treatment records that have not been reviewed by the RO.  Waiver of agency of original jurisdiction review of this evidence is unnecessary, as the claim is granted.  38 C.F.R. § 20.1304(c) (2013).  


FINDING OF FACT

The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is due to his in-service noise exposure.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The first of the three elements of service connection, a current disability, is shown by the October 2009 VA-authorized examination and the December 2009 addendum.  The Veteran served as an aircraft mechanic and reports exposure to excessively loud noise without hearing protection.  Based on the Veteran's military occupational specialty and statements regarding noise exposure, the Board concludes that the Veteran was exposed to loud noise and the second element of service connection, an in-service disease or injury, is met.  

Regarding the third element of service connection, a nexus between the Veteran's condition and service, the October 2009 examiner offered an opinion, which was repeated in the December 2009 addendum, that the Veteran's bilateral hearing loss is less likely as not a result of acoustic trauma from his duties in the military because the Veteran's service treatment records indicate that he did not have hearing loss at the time of separation.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); 38 C.F.R. § 3.303(d).  The Veteran reports having tinnitus, for which he is service connected, and hearing loss symptoms since service.  A July 2011 VA primary care note includes an opinion by a physician that the Veteran's hearing loss and associated symptoms "can most certainly be a direct result of the noise exposure during his military service."  The Board is left with reasonable doubt as to the third element of service connection.  Resolving reasonable doubt in the Veteran's favor, all elements of service connection for bilateral hearing loss are met, and the appeal must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


